Exhibit 99.1 News Release Contacts: First Solar, Inc. Jens Meyerhoff Larry Polizzotto Chief Financial Officer Vice President, Investor Relations (602) 414 - 9315 (602) 414 - 9315 investor@firstsolar.com lpolizzotto@firstsolar.com First Solar, Inc. Announces 2009 Third Quarter Financial Results Fiscal 2009 Revenue Guidance Expected at the High End of the Prior Guidance Range Tempe, Ariz. — ­ October 28, 2009 — First Solar, Inc. (Nasdaq: FSLR) today announced its financial results for the third quarter ended September 26, 2009. Quarterly revenues were $480.9 million and excluded the Sarnia project, which was over 65% completed at quarter end. Revenues were $525.9 million in the second quarter of fiscal 2009 and $348.7 million in the third quarter of fiscal 2008. Revenues for the first nine months of fiscal 2009 were $1,424.9 million compared to $812.7 million for the first nine months of fiscal 2008. Net income for the third quarter of fiscal 2009 was $153.3 million or $1.79 per share on a fully diluted basis, down from $180.6 million or $2.11 per share on a fully diluted basis for the second quarter of fiscal 2009 and up from $99.3 million or $1.20 per share on a fully diluted basis for the third quarter of fiscal 2008. The Company has also posted its Earnings Call Presentation, which includes updated guidance for fiscal 2009 on the Company’s web site. The Company expects full year fiscal 2009 revenue at the updated guidance range of $1.975 to $2.025 billion, which is at the high end of the previously provided guidance range. First Solar will discuss these results and outlook for fiscal 2009 in a conference call scheduled for today at 1:30 p.m. MST (4:30 p.m. EDT). Investors may access a live audio webcast of this conference call or the Earnings Call Presentation in the Investors section of the Company’s web site at www.firstsolar.com.
